     Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 1 of 9 PageID #: 247



                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


STEPHEN UPTON,

                              Plaintiff,

v.                                                      CIVIL ACTION NO. 3:19-cv-00831

WALMART, INC.,

                              Defendant.

                         MEMORANDUM OPINION AND ORDER

       Presently pending before the Court are Defendant Walmart, Inc.’s Objections to the

Proposed Findings and Recommendation (“PF&R”) issued by Magistrate Judge Cheryl A. Eifert

on June 2, 2020. Objections, ECF No. 33; PF&R, ECF No. 30. The issues have adequately

presented to the Court in Defendant’s Objections and they are ripe for resolution. For the reasons

set forth below, the Court DENIES Defendant’s Objections and ADOPTS AND

INCORPORATES HEREIN the PF&R. The Court accordingly GRANTS Plaintiff Stephen

Upton’s Motion to Remand, Mot. to Remand, ECF No. 4, and REMANDS this action to the

Circuit Court of Putnam County, West Virginia. Finally, the Court DENIES AS MOOT

Plaintiff’s remaining motions. Mots. to Compel, to Amend, & for Sanctions, ECF No. 14.

                                       I. BACKGROUND

       This case arises out of Plaintiff’s purchase of a $1,000 gift card from Defendant in order to

buy items on Walmart.com. Compl., ECF No. 1-1, at ¶ 1–2. Plaintiff made a purchase using the

card on October 5, 2018, and elected to save the remaining balance of $878.94 on his

Walmart.com account. Id. at ¶¶ 4, 10. When he attempted to pay with the card at a physical
    Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 2 of 9 PageID #: 248



Walmart location on December 6, 2018, however, he was informed that the entire card balance had

been used. Id. at 5–6. Plaintiff discovered that a third party had accessed his online account and

spent the balance at a Walmart location in Kennewick, Washington. Id. at ¶ 10. Plaintiff alleges

that Defendant agreed to reimburse him for the full amount of his loss, but that it has failed to do

so. Id. at ¶ 11.

        On September 23, 2019, Plaintiff initiated this action in the Circuit Court of Putnam

County, West Virginia. Id. at 6. Proceeding pro se, Plaintiff alleged that Defendant was liable for

negligence, negligence per se (for violating the Federal Trade Commission Act), breach of

confidence, and violations of the West Virginia Consumer Credit and Protection Act. Id. at ¶¶ 12–

50. In his prayer for relief, Plaintiff requested compensatory, consequential, statutory, and punitive

damages, along with restitution, disgorgement, reasonable fees and expenses, and pre- and

post-judgment interest. Compl., at 13. Invoking this Court’s diversity of citizenship jurisdiction,

Defendant filed a Notice of Removal on November 22, 2019. Notice of Removal, ECF No. 1. By

Standing Order, this action was referred to Magistrate Judge Eifert for her preliminary findings of

fact and recommendation for disposition. Standing Order, ECF No. 2.

        On November 25, 2019, Plaintiff filed the instant Motion to Remand this action back to the

Circuit Court of Putnam County and argued that his suit to recover $878.94—plus the other

damage awards and costs sought in his Complaint—did not meet the $75,000

amount-in-controversy requirement established by 28 U.S.C. § 1332(a). Mot. to Remand, at 1.

Defendant opposed the Motion, and pointed to a settlement demand submitted by Plaintiff in

excess of $75,000 for support. Mem. in Opp’n, ECF No. 6. Magistrate Judge Eifert allowed for

limited discovery into the narrow jurisdictional issue presented by Plaintiff’s Motion to Remand,

which the parties completed over the course of the next month. Order, ECF No. 12. On February 5,



                                                 -2-
        Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 3 of 9 PageID #: 249



2020, Plaintiff filed a “Motion to Amend Complaint, Motion to Compel Discovery, and Motion for

Sanctions.” He sought to add an abuse of process claim to his Complaint, alleging that a nearly

four-hour deposition conducted by Defendant’s counsel “was conducted with malice and

excessive bad faith for purposes of harassment.” Mots. to Compel, to Amend, & for Sanctions, at

1–2. He also claimed that Defendant had “acted in bad faith” in responding to his discovery

requests, and sought sanctions for that conduct and the questions asked of him at his deposition. Id.

at 2.

          Magistrate Judge Eifert issued her PF&R addressing the pending motions on June 2, 2020.

She concluded that remand was appropriate, and that Plaintiff’s remaining motions should be

denied as moot. PF&R, at 12–13. Defendant timely filed Objections to the PF&R, arguing that

Magistrate Judge Eifert erred in granting Plaintiff’s Motion to Remand and in failing to address his

remaining motions on the merits. Objections, at 1. Before turning to the substance of these

arguments, the Court will briefly discuss the legal framework that governs its approach to this

case.

                                   II. STANDARD OF REVIEW

          Under the Federal Magistrates Act of 1968, district courts are responsible for making “a de

novo determination upon the record . . . of any portion of [a] magistrate judge’s disposition to

which specific written objection has been made.” Fed. R. Civ. P. 72(b); see also 28 U.S.C.

§ 636(b)(1)(C). The natural inverse of this requirement is that courts need not review those

portions of a magistrate judge’s findings to which no objection is made. Thomas v. Arn, 474 U.S.

140, 149–50 (1985). Nor are courts tasked with conducting de novo review of “general and

conclusory objections” that fail to direct a judge to specific errors in a magistrate judge’s findings

and recommendations. Orpiano v. Johnson, 687 F.2d 44, 47–48 (4th Cir. 1982); see also United



                                                  -3-
    Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 4 of 9 PageID #: 250



States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007) (“[T]o preserve for appeal an issue in a

magistrate judge’s report, a party must object to the finding or recommendation on that issue with

sufficient specificity so as reasonably to alert the district court of the true ground for the

objection.”). The same is true of objections that only reiterate earlier factual or legal assertions.

Reynolds v. Saad, No. 1:17-124, 2018 WL 3374155, at *3 (N.D.W. Va. July 11, 2018), aff’d 738 F.

App’x 216 (4th Cir. 2018). All this aside, however, courts maintain the wide discretion to “accept,

reject, or modify, in whole or in part, the findings or recommendations” of a magistrate judge. 28

U.S.C. § 636(b)(1)(C). With these standards in mind, the Court considers Defendant’s Objections.

                                        III. DISCUSSION

       Defendant raises what are essentially two distinct objections: first, that Magistrate Judge

Eifert erred in concluding that it had failed to show by a preponderance of the evidence that the

amount in controversy in this case exceeds $75,000, and second, that she erred in failing to address

Plaintiff’s remaining motions on the merits. As discussed below, both objections are unfounded.

   A. Motion to Remand

       Defendant bases its first objection on five grounds, which the Court will consider in turn.

       1. Scaralto v. Ferrell

       First, Defendant argues that “Judge Joseph R. Goodwin was adamant in Scaralto v. Ferrell,

that in diversity cases, ‘the amount in controversy is what the plaintiff claims to be entitled to or

demands.’” 1 Objections, at 2 (citing Scaralto v. Ferrell, 826 F. Supp. 2d 960, 967–68 (S.D.W. Va.

2011)). Fair enough. Both the Court and Magistrate Judge Eifert recognize that Scaralto stands for

the proposition that “a demand in excess of the jurisdictional minimum should be treated as the


       1
         It is worth noting that this is the same argument Defendant raised in front of Magistrate
Judge Eifert. See PF&R, at 3. As a general matter, mere “reiterations . . . place the Court under no
obligation to conduct a de novo review” of a PF&R. Reynolds, 2018 WL 3374155, at *3.
Nevertheless, the Court will consider Defendant’s argument.
                                                -4-
    Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 5 of 9 PageID #: 251



amount in controversy, unless the plaintiff shows that to a legal certainty he cannot recover over

$75,000.” Scaralto, 826 F. Supp. 2d at 968–69. As an initial matter, the Court will note the

obvious: “[a] decision of a federal district court judge is not binding precedent in either a different

judicial district, the same judicial district, or even upon the same judge in a different case.”

Camreta v. Greene, 563 U.S. 692, 709 n.7 (2011) (internal citation and quotation marks omitted).

The Court is thus under no obligation to adopt the reasoning of Scaralto here, whether in full or in

part.

        Yet even treating Scaralto as the persuasive authority it is, the Court finds obvious

differences between the facts confronting Judge Goodwin and the facts in the case at bar.

First—and perhaps most importantly—Plaintiff is proceeding pro se in this action and does not

have the benefit of counsel to weigh the procedural costs and benefits of demanding a settlement in

excess of $75,000. Moreover, Scaralto involved a serious motor vehicle accident in which the

plaintiff alleged he “was severely injured in and about his neck, shoulder, and arms” and had

“incurred medical expenses and will incur additional medical expenses in the future.” Scaralto,

826 F. Supp. 2d at 961. This case, in contrast, involves an injury less serious by several orders of

magnitude: an unrefunded gift card in the amount of $878.94.

        In considering whether a defendant has met its burden of demonstrating that the

jurisdictional minimum is present, a court “is not required to leave its common sense behind.”

Mullins v. Harry’s Mobile Homes, Inc., 861 F. Supp. 22, 24 (S.D.W. Va. 1994). The Court is loath

to do so here, inasmuch as “[a] single, simple principle provides the foundation for jurisdictional

inquiries:” namely, that “[f]ederal courts are courts of limited jurisdiction.” Bennett v. Keystone

Cremation Alliance, LLC, No. 2:18-cv-01280, 2018 WL 4956125, at *1 (S.D.W. Va. Oct. 11,

2018) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377 (1994)) (internal



                                                 -5-
    Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 6 of 9 PageID #: 252



quotation marks omitted). It is for this reason that “[r]emoval statutes must be construed strictly

against removal.” Baisden v. Bayer Corp., 275 F. Supp. 2d 759, 761 (S.D.W. Va. 2003). In cases

like this, where the amount in controversy is not apparent on the face of the Complaint and the

plaintiff himself has already disavowed his own settlement demand, common sense governs. Cf.

Davis v. Collecto, Inc., No. 3:20-0215, 2020 WL 2099563, at *2 (S.D.W. Va. May 1, 2020)

(remanding case where defendant sought to collect a $360.40 debt and had “produced no evidence

or argument tending to demonstrate that the actual, statutory, general, or punitive damages that

Plaintiffs have demanded would likely exceed $75,000”). And that common sense counsels in

favor of remand here, where the only evidence Defendant can point to in an effort to meet its

burden is Plaintiff’s since-disavowed settlement demand.

       2. Disavowal of Settlement Demand

       Second, Defendant argues that “Plaintiff’s post-removal attempt to tarnish the validity of

his pre-removal settlement demand is of no effect because the amount in controversy is determined

at the time of removal.” Objections, at 4. This much is true, at least as a statement of law. A

defendant seeking to remove an action from state court “must supply evidence” that the amount in

controversy exceeds $75,000, and “the court bases its decision to remove on the record that exists

at the time the petition for removal was filed.” Scaralto, 826 F. Supp. 2d at 963. But this limitation

does not alter the fundamental calculus governing this inquiry—specifically, that “if the court

thinks . . . a reasonable plaintiff would claim more than $75,000, then the defendant has met its

burden of proof.” Id. at 968 (emphasis added). Obviously enough, a reasonable plaintiff seeking to

recover what is effectively an $878.94 loss from a stolen gift card would not value his claim at

more than $75,000. As Magistrate Judge Eifert pointed out at length in her PF&R, the amount of

Plaintiff’s non-punitive damages do not come close to meeting the jurisdictional minimum



                                                 -6-
    Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 7 of 9 PageID #: 253



required for removal. PF&R, at 10–12. And even assuming punitive damages were awarded, such

damages “should bear a reasonable relationship to the harm that was likely to occur and the harm

that actually occurred.” Med-Surg Group, Inc. v. Aetna Health Mgmt., Inc., 832 F. Supp. 2d 659,

661 (S.D.W. Va. 2011). In no world would a punitive damage award of over $70,000 bear a

reasonable relationship to the loss alleged in this case, but it is exactly that sort of award that would

be necessary to confer federal jurisdiction on this action. Simply put: relying on the record at the

moment of removal is enough to conclude that remand is warranted.

        3. Valuation of Claims

        Defendant’s third argument is that “Plaintiff’s post-removal valuation of his

claims—boldly asserted at a mere penny below the jurisdictional minimum—does not change the

amount in controversy established by the pre-removal settlement demand.” Objections, at 4. As an

initial matter, the Court attaches no weight to the fact that Plaintiff’s newly-asserted valuation of

his claims is exactly $75,000. See Reply, ECF No. 7, at 2. Federal law is clear: “district courts . . .

have original jurisdiction of all civil actions where the matter in controversy exceeds the sum or

value of $75,000, exclusive of interests and costs.” 28 U.S.C. § 1332(a). $75,000 does not exceed

the jurisdictional minimum, and therefore does not confer jurisdiction upon this Court. In any

event, the Court considers Plaintiff’s post-removal valuation of his claims irrelevant. As has

already been noted, a “court bases its decision to remove on the record that exists at the time the

petition for removal was filed.” Scaralto, 826 F. Supp. 2d at 963. The Court’s analysis proceeds

from that record, not Plaintiff’s latest valuation of his claims. And what that record reveals is a pro

se plaintiff submitting a settlement demand in excess of $75,000 to remedy an $878.94 loss,

without the benefit of counsel to comment on the advisability of such a decision.




                                                  -7-
    Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 8 of 9 PageID #: 254



       4. Precedential Value

       Fourth, Defendant contends that accepting Plaintiff’s argument will permit plaintiffs to

make settlement demands in excess of $75,000 and then obtain “remand to state court simply by

claiming that [their] demand[s] [were] all fluff, no substance.” Objections, at 5. Of course,

accepting Plaintiff’s argument permits no such thing. The Court’s reasoning here is not that

settlement demands are never sufficient to secure removal. Rather, its reasoning is that this

Defendant has failed to demonstrate by a preponderance of the evidence that this pro se Plaintiff’s

claims are likely to exceed the jurisdictional minimum. If Defendant had succeeded in making that

showing—perhaps on a different set of facts, or perhaps with evidence that combined damages

would exceed $75,000—remand would be inappropriate. But the Court is tasked with carefully

considering whether removal is proper and to “resolve all doubts about the propriety of removal in

favor of retained state court jurisdiction.” Marshall v. Manville Sales Corp., 6 F.3d 229, 232 (4th

Cir. 1993). Resolving those doubts here leads to the inevitable conclusion that remand is

necessary.

       5. Consideration of Other Factors

        Defendant’s final argument with respect to Plaintiff’s Motion to Remand once again relies

on Scaralto, and specifically Judge Goodwin’s conclusion that a court need not consider factors

outside a settlement demand in determining whether removal is proper. Objections, at 5. Again,

the Court notes that it is not bound by Scaralto or its reasoning. Camreta, 563 U.S. at 709 n.7.

Moreover—and as the Court has already noted—this case simply does not involve the sort of

injury that could conceivably support a damage award in excess of $75,000. A bright-line rule may

make sense for many claims, but not where application of that rule requires a Court to suspend




                                                -8-
    Case 3:19-cv-00831 Document 34 Filed 06/23/20 Page 9 of 9 PageID #: 255



every measure of common sense. It is for all these reasons that Defendant’s first objection must be

denied.

   B. Motion to Amend, Motion to Compel, and Motion for Sanctions

          Having already concurred with Magistrate Judge Eifert’s reasoning with respect to

Plaintiff’s Motion to Remand, the Court’s discussion of Defendant’s second objection is

necessarily brief. Essentially, Defendant claims Magistrate Judge Eifert correctly denied

Plaintiff’s second set of motions but should have done so on the merits. Objections, at 6. Given that

the Court lacks jurisdiction to entertain this matter, however, ruling on Plaintiff’s motions in any

substantive manner would be improper. The Court therefore denies Defendant’s second and final

objection.

                                       IV. CONCLUSION

          For the foregoing reasons, the Court DENIES Defendant’s Objections, ECF No. 33, and

ADOPTS AND INCORPORATES HEREIN the PF&R, ECF No. 30. The Court accordingly

GRANTS Plaintiff’s Motion to Remand, ECF No. 4, and REMANDS this action to the Circuit

Court of Putnam County, West Virginia. As a final matter, the Court DENIES AS MOOT

Plaintiff’s remaining motions, ECF No. 14, and DIRECTS the Clerk to send a copy of this

Memorandum Opinion and Order to Magistrate Judge Eifert, counsel of record, and any

unrepresented parties.

                                              ENTER:          June 23, 2020




                                              ROBERT C. CHAMBERS
                                              UNITED STATES DISTRICT JUDGE




                                                -9-
